Russell, C. J.
Tlie exclusive jurisdiction of questions of divorce and/or alimony being vested in the superior courts of this State, the city court of Savannah is without jurisdiction to entertain a suit for alimony in a case in which a judgment has previously been rendered in the superior court. Consequently the court did not err in dismissing the suit of the petitioner in this case, which prayed for a judgment against the defendant for permanent and temporary alimony.

Judgment affirmed.


All the Justices concur, except